436 F.2d 419
UNITED STATES of America, Plaintiff and Appellee,v.John Patrick George HASLAM, III, Appellant.
No. 25442.
United States Court of Appeals, Ninth Circuit.
January 5, 1971.

Appeal from the United States District Court for the Central District of California; Warren J. Ferguson, Judge.
David K. Yamakawa, Jr. (argued), San Francisco, Cal., for appellant.
Alan H. Friedman (argued), Asst. U. S. Atty., Robert L. Meyer, David R. Nissen, Chief, Criminal Division, George G. Rayborn, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and CONTI, District Judge.
PER CURIAM:


1
The judgment of conviction in this Dyer Act case is affirmed.


2
On the particular record here we find no error in denying a subpoena of a distant witness, in denying a subpoena for telephone company records in Florida, or in denying the appointment of an investigator. We find the Miranda (Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694) point without merit. See United States v. Hilliker, 9 Cir., 436 F.2d 101, decided December 11, 1970.


3
Other points not here mentioned we find without merit.